Case: 16-10483      Document: 00513830667         Page: 1    Date Filed: 01/11/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-10483
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 11, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ALFREDO MEDINA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:09-CR-133-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Alfredo Medina appeals the district court’s denial of his 18 U.S.C.
§ 3582(c)(2) motion to reduce the 480-month sentence imposed on his
conviction for distributing more than 500 grams of methamphetamine. Medina
contends that he is entitled to a two-level reduction in his offense level based
on Amendment 782 to U.S.S.G. § 2D1.1 and that the district court denied his




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10483    Document: 00513830667     Page: 2   Date Filed: 01/11/2017


                                 No. 16-10483

motion without considering the sentencing factors enumerated in 18 U.S.C. §
3553(a).
      Under § 3582(c)(2), a sentence may be modified if the defendant’s term
of imprisonment was based on a sentencing range later lowered by the
Sentencing Commission and made retroactively available.                 U.S.S.G.
§ 1B1.10(a); Dillon v. United States, 560 U.S. 817, 825-26 (2010).        When
considering a § 3582(c)(2) motion, the district court is to conduct a two-step
analysis. Dillon, 560 U.S. at 826. The court must first determine whether the
defendant is eligible for a reduction under § 1B1.10. Id. at 827. If he is, the
district court must then “consider any applicable § 3553(a) factors and
determine whether, in its discretion,” a reduction is warranted.
      Our analysis ends with the first step. Medina was held accountable for
162.84 kilograms of methamphetamine. At the time of his sentencing, the base
offense level was 38 for an offense involving 15 kilograms or more of
methamphetamine.      U.S.S.G. § 2D1.1(c)(1) (Nov. 2009).      Amendment 782
provides a base offense level of 38 for an offense involving 45 kilograms or more
of methamphetamine. So the 162.84 kilograms of methamphetamine for which
Medina was responsible still results in a base offense level of 38. See U.S.S.G.
app. C., amend. 782; § 2D1.1(c)(1) (Nov. 2014). Because Medina’s sentencing
range was not reduced as a result of Amendment 782, the district court lacked
authority to modify the term of imprisonment. See § 3582(c)(2); Dillon, 560
U.S. at 819.
      AFFIRMED.




                                       2